NORTHSTAR VARIABLE ANNUITY AN INDIVIDUAL DEFERRED VARIABLE/FIXED ANNUITY CONTRACT issued by ReliaStar Life Insurance Company and its Northstar Variable Account Supplement Dated December 17, 2014 This supplement updates and amends certain information contained in your prospectus dated August 8, 1997, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AND IMPORTANT INFORMATION ABOUT AN UPCOMING INVESTMENT FUND (“FUND”) REORGANIZATION The following information only affects you if you currently invest in or plan to invest in the Sub-Account that corresponds to the Voya International Value Portfolio. On April 28, 2006, the Sub-Account that invests in the Voya International Value Portfolio was closed to new investors and to new investments by existing investors. Contract holders who had Contract Value allocated to the Sub-Account that invests in the Voya International Value Portfolio could leave their Contract Value in that Sub-Account but future allocations and transfers into itwere prohibited. On November 20, 2014, the Board of Trustees of Voya Variable Products Trust approved a proposal to reorganize the Voya International Value Portfolio. Subject to shareholder approval, effective after the close of business on or about March 6, 2015, (the “Reorganization Date”), Class I shares of the Voya International Portfolio (the “Merging Fund”) will reorganize with and into Class I shares of the Voya Global Value Advantage Portfolio (the “Surviving Fund”). Voluntary Transfers Before the Reorganization Date. Prior to the Reorganization Date, you may transfer amounts allocated to a Sub-Account that invests in a Merging Fund to any other available Sub-Account or to the Fixed Account . See the Transfers section beginning on Page 21 of your Contract prospectus for information about making Sub-Account transfers, including applicable restrictions and limits on transfers. On the Reorganization Date. On the Reorganization Date , your investment in the Sub-Account that invests in the Merging Fund will automatically become an investment in the Sub-Account that invests in the Surviving Fund with an equal total net asset value. You will not incur any tax liability because of this automatic reallocation, and your Contract Value immediately before the reallocation will equal your Contract Value immediately after the reallocation. Allocation Instructions. You may give us alternative allocation instructions at any time by contacting Customer Service at P.O. Box 5050, Minot, ND 58702-5050, 1-877-884-5050. X.73058-14A Page 1 of 3 December 2014 NOTICE OF AN UPCOMING FUND ADDITION In connection with the upcoming Fund merger involving the Voya International Value Portfolio referenced above, effective on the Reorganization Date Class I shares of the Voya Global Value Advantage Portfolio will be added to your Contract as a replacement investment option. This Fund will be open to new investors and to new investments by existing investors Please note the following information about the Voya Global Value Advantage Portfolio: Fund Name Investment Adviser/Subadviser Investment Objective(s) Voya Global Value Advantage Portfolio (Class I) Investment Adviser: Voya Investments, LLC Subadvisers: Voya Investment Management Co. LLC Seeks long-term growth and capital income. MORE INFORMATION IS AVAILABLE More information about the Funds available through your Contract, including information about the risks associated with investing in them, can be found in the current prospectus and Statement of Additional Information for each Fund. You may obtain these documents by contacting: Customer Service P.O. Box 5050 Minot, ND 58702-5050 1-877-884-5050 If you received a summary prospectus for any of the Funds available through your Contract, you may obtain a full prospectus and other fund information free of charge by either accessing the internet address, calling the telephone number or sending an email request to the email address shown on the front of the Fund’s summary prospectus. IMPORTANT INFORMATION ABOUT THE COMPANY Information about the ReliaStar Life Insurance Company in your Contract prospectus is deleted and replaced with the following: ReliaStar Life Insurance Company (“ReliaStar Life,” “we,” “us,” “our,” and the “company”) issues the Contracts described in the prospectus and is responsible for providing each Contract’s insurance benefits. All guarantees and benefits provided under the Contracts that are not related to the Variable Account are subject to the claims paying ability of the company and our general account. We are a stock life insurance company organized in 1885 and incorporated under the laws of the State of Minnesota. We are admitted to do business in the District of Columbia and all states except New York. Our headquarters is at 20 Washington Avenue South, Minneapolis, Minnesota 55401. We are an indirect, wholly owned subsidiary of Voya Financial, Inc. (“Voya
